Citation Nr: 0523099	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  99-03 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tremors of the head 
due to undiagnosed illness.

2.  Entitlement to an increased evaluation for chronic 
lumbosacral strain with early degenerative disease of the L5-
S1 region, currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to March 
1992, to include service in support of Operation Desert 
Shield/Storm from September 1990 to April 1991.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO), located in St. 
Petersburg, Florida.  A June 1998 rating decision denied 
service connection for disabilities claimed as due to 
undiagnosed illnesses, to include urticaria and tremors of 
the head.  In an August 1998 rating decision, the RO 
implemented the proposed reduction in rating for mechanical 
low back pain/strain.

The veteran and his brother testified at a hearing at the RO 
in February 2000.  In October 2000, the RO restored the 20 
percent rating evaluation for the service-connected 
disability of the lower back, recharacterized as a right L5- 
S1 paracentral disc bulge.  In January 2001, the Board 
remanded the veteran's claims for additional development.  
Subsequently, in a January 2003 rating decision, the RO 
recharacterized this issue as chronic lumbosacral strain with 
early degenerative disease of the L5-S1 region and continued 
the 20 percent evaluation.  In May 2003, the Board remanded 
the claims for further development.  

The Post Board, Informal Brief, provided by the veteran's 
representative, dated in July 2005, included evidence in the 
form of a treatise or medical article on essential tremors.  
This evidence was accompanied by a signed statement waiving 
initial consideration of the evidence by the RO.  

The original appeal also included entitlement to service 
connection for urticaria, however, the RO granted service 
connection in a March 2005 rating decision.  This represents 
a full grant of benefits and therefore, this issue is no 
longer on appeal.  
FINDINGS OF FACT

1.  The veteran's complaints of  head shaking has been 
attributed to medically diagnosed condition of essential 
tremor, which disability was not manifested during the 
veteran's active duty service and is otherwise unrelated to 
such service.

2.  The veteran failed, without good cause, to report for a 
VA examination in September 2004 which was necessary to 
evaluate his chronic lumbosacral strain with early 
degenerative disease of the L5-S1 region, and there is 
insufficient evidence upon which to render an informed 
decision as to the issue of entitlement to an increased 
rating for chronic lumbosacral strain with early degenerative 
disease of the L5-S1 region, currently evaluated as 20 
percent disabling.  


CONCLUSIONS OF LAW

1.  Essential tremor was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).

2.  The veteran's claim for entitlement to an increased 
evaluation for chronic lumbosacral strain with early 
degenerative disease of the L5-S1 region, currently evaluated 
as 20 percent disabling is denied based on the veteran's 
failure to report for a necessary and scheduled VA 
examination.  38 C.F.R. § 3.655 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

The Board notes that the initial unfavorably decision 
occurred in 1998, approximately two years prior to the 
passage of the VCAA.  Therefore, it was not possible to 
provide the veteran with notice of the VCAA before the 
decision.  Following the January 2001 remand and May 2003 
remand, the RO notified the veteran of the evidence and 
information necessary to substantiate his claims in letters 
dated April 2002 and September 2003.  The VA fully notified 
the veteran of what is required to substantiate such claims 
in the letters, and in the multiple supplemental statement of 
the case (SSOC).  Together, the VCAA letters and SSOC's 
provided the veteran with a summary of the evidence, the 
applicable laws and regulations, and a discussion of the 
facts of the case.  VA specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
send medical treatment records from his private physician 
regarding treatment, to provide a properly executed release 
so that VA could request the records for him, and request 
that he submit any evidence in his possession.  No other 
evidence has been identified by the veteran.  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  The 
duty to notify the appellant was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  Supra, 
Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, numerous VA and private medical treatment 
records, VA examination reports dated in 1999, 2000, and 
2002, written statements from the veteran, and testimony from 
the veteran and his brother.  

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, the veteran was scheduled for a VA examination in 
September 2004, but failed to report or provide any reason 
for such failure.  The CAVC has held that the duty to assist 
is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Under VA regulations, it is incumbent upon 
the veteran to submit to a VA examination if he is applying 
for, or in receipt of, VA compensation or pension benefits.  
See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  He must be 
prepared to meet his obligations by cooperating with VA 
efforts to provide an adequate medical examination.  See 
Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for 
whom examinations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. § 
3.326(a).  The veteran has not satisfied his responsibilities 
in the development of his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

The veteran is claiming service connection for tremors of the 
head due to undiagnosed illness.  Service connection may be 
granted for disability arising from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004).  

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Upon review, service medical records revealed no complaints 
of or treatment for head shaking or problems with the 
veteran's head.  Report of medical examinations dated in 
April and December 1991 indicated that examination of the 
head and neurologic system were normal.  In addition, service 
medical records failed to show any assertion by the veteran 
that he was experiencing head problems during active duty 
service.  Post-service medical records show that the veteran 
first complained of constant shaking of his head at an 
October 1992 VA examination.  On examination, there was no 
objective evidence of head shaking.  The assessment was 
history of tremors of head.  VAMC outpatient treatment 
records show continued complaints of head shaking especially 
when nervous.  In April 1995, approximately three years 
following service, essential tremor was diagnosed.

The only pertinent etiological opinion of record is a April 
2000 VA neurological examination report.  The examiner 
reported that the veteran indicated that he first noticed 
head tremors after service, in 1992.  Currently, the veteran 
stated that the head tremors only occurred while he was 
concentrating on something, and consisted of a low-amplitude, 
relatively fast frequency horizontal movement of the head.  
These episodes occurred 10-15 times per day, and the veteran 
aborted each episode by getting up and walking.  He had no 
sensation of restlessness, and there was not an acathisia 
component to this.  He could control these movements 
voluntarily.  The movements were not associated with any 
other dysfunction.  There was no dysarthria, dysphagia, 
visual abnormalities, shortness of breath, chest pain, 
palpations, abdominal pain, no weakness, or sensory loss.  
The episodes did not occur with headaches or fatigue.  The 
veteran stated that the frequency of the episodes have 
increased over the years.  

Neurological examination revealed that higher cortical 
function was intact.  In particular, the veteran had normal 
attention, orientation, and was in no acute distress.  Short-
term memory was 3 out of 3 at zero and three minutes.  Long-
term memory was also intact.  Cranial nerves II-XII were 
intact bilaterally with an asymmetric smile, normal strength 
bilaterally. 

The examiner concluded that examination was normal and that 
the tremor was most likely consistent with an essential 
tremor, although the examiner saw no evidence of tremor on 
examination.  There was no evidence of any neurodegenerative 
disorder or toxic exposure as being the etiology of the 
veteran's problem.  In particular, the examiner commented 
that there was no evidence that this would be due to any 
exposure related to the Gulf war.  The examiner indicated 
that essential tremors are familiar in etiology, and if there 
is no family history for this, the veteran's generation would 
be the first, or produce the presumed genetic alternations to 
produce this abnormality.

The Board finds the examiner's opinions to be persuasive, 
competent medical evidence as they are based on review of 
claims file and examination of the veteran.  The opinion are 
also consistent with the record, as there is no evidence of 
in-service treatment for head tremors.  There is no other 
etiological opinion of record. 

The veteran's representative argued in the Post-Remand, 
Informal Brief, dated in July 2005, that the July 2000 VA 
examination was stale.  While it was conducted in 2000, no 
pertinent information has been presented subsequent to 
otherwise make the examiner's opinions less competent or 
persuasive.  The representative also provided an article 
concerning essential tremors.  However, the article is not 
persuasive evidence demonstrating either that the veteran 
does not have essential tremor or that his essential tremor 
is related to service.  While the article indicates that most 
patients with essential tremor are 60 years or older, it does 
not say that all of the patients are 60 or over. (emphasis 
added).  Moreover, the medical treatise or article is too 
general in nature and obviously does not address the specific 
details of the veteran's claim.  Furthermore, the article 
does not state that essential tremors are in any way directly 
related to service, or to service during the Persian Gulf 
War.  In short, the article is far from persuasive medical 
evidence supporting the veteran's claim for service-
connection.  

Based upon the above information, direct service connection 
for such disability on the basis that they were first 
manifested in service is not warranted.  

The veteran is also asserting, alternatively, that he has 
developed these symptoms following his service in the 
Southwest Asia Theatre of operations during the Persian Gulf 
War.  Service records demonstrate that the veteran served in 
the Southwest Asia Theatre of operations during the Persian 
Gulf War.  Therefore, the issue to resolve is whether the 
veteran's claimed symptoms are due to an undiagnosed illness 
or otherwise related to service.

Again, VA clinical evidence showed that the veteran was first 
diagnosed with essential tremors in 1995.  This diagnosis was 
confirmed in the 2000 VA examination report.  As such, 
clinical evidence demonstrates that the veteran's tremors are 
due to a diagnosed illness and therefore, he is not entitled 
to compensation as a disability due to undiagnosed illness.  
38 C.F.R. § 3.317 (2004).  In addition, as noted above, the 
veteran's essential tremors were not manifested until after 
service and there is no medical evidence otherwise relating 
this medically diagnosed disability to service. 

The Board has considered the veteran's statements and 
testimony, as well as the lay witness statements and his 
brother's testimony, and they have been given weight as to 
their observation for symptoms and limitations caused by his 
symptoms.  While the Board recognizes that the veteran 
believes that his essential tremors are related to service, 
including his Persian Gulf War service, it does not appear 
that the veteran or the lay witnesses are medically trained 
to offer any opinion as to diagnosis or causation.  See 
Espiritu v. Derwinksi, 2 Vet. App. 492, 494-495 (1992) 
(laypersons may be competent to provide an eyewitness account 
of a veteran's visible symptoms, but they are not capable of 
offering opinions as to medical matters).  Therefore, after 
reviewing the totality of the relevant evidence, the Board is 
compelled to conclude that the preponderance of the evidence 
is against entitlement to service connection for tremors of 
the head.  It follows that there is not a state of equipoise 
of the positive evidence with the negative evidence to permit 
favorable determinations pursuant to 38 U.S.C.A. § 5107(b). 

III.  Increased Evaluation

The veteran is claiming that his service-connected 
lumbosacral strain disability warrants an increased 
evaluation from the current 20 percent rating.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the veteran, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination was scheduled in conjunction 
with a claim for increase and entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination, the claim shall be denied.  
Examples of good cause include, but are not limited to, 
illness of the veteran, or illness or death of a family 
member.  38 C.F.R. § 3.655 (2004); see also Engelke v. Gober, 
10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. 
App. 307, 311 (1992).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with a claim for increase, the claim shall be 
denied. 38 C.F.R. § 3.655(b).

Here, the veteran failed to report for a scheduled VA 
examination essential to the development of his increased 
rating claim and did not set forth good cause for such 
failure.  He was advised in the August 2004 letter that it 
was important that he report for the examination as 
scheduled, and that failure to report would result in a 
decision being made without the benefit of evidence from the 
examination. 

In the Post-Board remand, Informal Brief, the veteran's 
representative argued that the veteran may not have received 
notice to report to the examination because there is 
statement that the veteran's phone number was no good.  
However, there is no assertion that the veteran moved or was 
not available to receive notice at the location notice was 
sent, his last known address.  Moreover, the August 2004 
letter was mailed to the veteran's address of record and was 
not returned as undeliverable.  

Furthermore, in March 2005, the veteran and his 
representative were furnished a supplemental statement of the 
case containing the provisions of 38 C.F.R. § 3.655, and sent 
to the same address as the notice to report to his scheduled 
examination.  The supplemental statement of the case (SSOC) 
was mailed to the veteran's address of record and were not 
returned as undeliverable.  In fact, the veteran responded to 
the March 2005 SSOC in April 2005, asserting that he was not 
satisfied with the appeal and wished to continue.  To imply 
that the notice was sent to the wrong address or that the 
veteran could not receive notice of the scheduled VA 
examination is suspect and contradicted by the evidence.  
Notwithstanding this, neither the veteran nor his 
representative has otherwise made an attempt to explain to 
the RO why he failed to report for the scheduled VA 
examination relevant to this claim.  
 
The Board finds that there is not sufficient medical evidence 
of record to adjudicate the veteran's claim.  Current 
examination findings are necessary to assess his 
disabilities.  In a long line of cases, the Court held that, 
where the record does not adequately reveal the current state 
of the claimant's disability, fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination, particularly if there is no medical 
evidence which adequately addresses level of impairment of 
the disability since the previous examination.  See e.g. 
Allday v. Brown, 7 Vet. App. 517, 526-27 (1995); Suttmann v. 
Brown, 5 Vet. App. 127, 138 (1993); Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  The facts in this case are 
precisely on point with the Court's case law in that the 
veteran has claimed over the course of this appeal that his 
disability is more severely disabling than currently rated.  
The veteran's own contentions require additional medical 
examination to address the level of impairment.

The Board again emphasizes that the veteran failed to appear 
to his scheduled examination in September 2004, without 
offering any explanation for his failure to cooperate.  The 
Court has held that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

The Board further notes that the RO complied with the remand 
instructions of the Board from the May 2003 remand.  The RO 
attempted to obtain, and did obtain, medical records 
pertinent to this appeal since 1999, including records from 
VA medical facilities in Lack city, Florida, Gainesville, 
Florida, Hampton, Virginia, and Tallahassee, Florida.  In 
addition, the RO did schedule the veteran for a VA orthopedic 
and neurological examination, however, the veteran failed to 
appear.  As such, the Board finds no Stegall violations from 
the RO.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the Board finds that the veteran failed to 
report, without good cause, for VA examination scheduled in 
connection with his claim for increased evaluation for 
chronic lumbosacral strain with early degenerative disease of 
the L5-S1 region, currently rated as 20 percent disabling.  
Consistent with 38 C.F.R. § 3.655(b), the Board has no 
alternative but to deny the veteran's claim as a matter of 
law.  See 38 C.F.R. § 3.655 (2004); see also VAOPGCPREC 5-04.




ORDER

Entitlement to service connection for tremors of the head due 
to undiagnosed illness is denied. 

Entitlement to an increased evaluation for chronic 
lumbosacral strain with early degenerative disease of the L5-
S1 region, currently evaluated as 20 percent disabling.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


